Exhibit 10.20

CHAPARRAL ENERGY, INC.

2010 EQUITY INCENTIVE PLAN

SECTION 1. Purpose of the Plan.

The Chaparral Energy, Inc. 2010 Equity Incentive Plan (the “Plan”) is intended
to promote the interests of Chaparral Energy, Inc., a Delaware corporation (the
“Company”) and its successors, by encouraging officers, employees, directors and
consultants of the Company and its Affiliates to acquire or increase their
equity interest in the Company and to provide a means whereby they may develop a
sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to remain with and
devote their best efforts to the business of the Company thereby advancing the
interests of the Company and its stockholders. The Plan is also contemplated to
enhance the ability of the Company and its Affiliates to attract and retain the
services of individuals who are essential for the growth and profitability of
the Company.

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” shall mean (i) any entity in which the Company, directly or
indirectly, owns 50% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in
Section 424(e) of the Code) and (iii) any “subsidiary corporation” of any such
parent (as defined in Section 424(f) of the Code) thereof.

“Award” shall mean any Option, Restricted Stock, Performance Award, Phantom
Shares, Bonus Shares, Other Stock-Based Award or Cash Award.

“Award Agreement” shall mean any written or electronic agreement, contract, or
other instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Bonus Shares” shall mean an award of Shares granted pursuant to Section 6(d) of
the Plan.

“Cash Award” shall mean an award payable in cash granted pursuant to
Section 6(f) of the Plan.

“CCMP” shall mean the Purchasers (as such term is defined in that certain Stock
Purchase Agreement by and among the Company and CCMP Capital Investors II
(AV-2), L.P., a Delaware limited partnership, CCMP Energy I LTD., a Cayman
limited company, and CCMP Capital Investors (Cayman) II, L.P., a Cayman limited
partnership, dated as of March 23, 2010).



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

“Committee” shall mean the Compensation Committee of the Board or, if none, the
Board.

“Common Stock” shall mean the Class A common stock of the Company, $0.01 par
value.

“Company” shall mean Chaparral Energy, Inc., a Delaware corporation.

“Consultant” shall mean any consultant or adviser, other than a Director or an
Employee, if: (i) the consultant or adviser renders bona fide services to the
Company or an Affiliate; (ii) the services rendered by the consultant or adviser
are not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) the consultant or adviser is a natural
person.

“Covered Person” shall mean a “covered employee” as defined in Section 162(m)(3)
of the Code and the regulations or guidance issued by the Internal Revenue
Service thereunder, including Notice 2007-49.

“Director” shall mean a member of the Board.

“Employee” shall mean any employee of the Company or an Affiliate.

“Equity Restructuring” shall mean a non-reciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Common Stock (or other securities of the Company) or
the share price of Common Stock (or other securities) and causes a change in the
per share value of the Common Stock underlying outstanding Awards granted under
the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, as of any date, the value of a Share determined
as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value shall be the closing sales price
for a share of such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system for such date, or if no bids or sales were
reported for such date, then the closing sales price (or the closing bid, if no
sales were reported) on the trading date immediately prior to such date during
which a bid or sale occurred, in each case, as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for a share of the Common Stock on
such date, or if no closing bid and asked prices were reported for such date,
the date immediately prior to such date during which closing bid and asked
prices were quoted for such Common Stock, in each case, as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or

 

-2-



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.

“Option” shall mean an option granted under Section 6(a) of the Plan. Options
granted under the Plan may constitute either (i) an “incentive stock option”
which means an Option intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code and which is designated as an incentive
stock option by the Committee, or (ii) a “nonqualified stock option” which means
an Option (or portion thereof) that is not designated as an incentive stock
option by the Committee, or which is designated as an incentive stock option by
the Committee but fails to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

“Other Stock-Based Award” shall mean an award granted pursuant to Section 6(g)
of the Plan that is not otherwise specifically provided for, the value of which
is based in whole or in part upon the value of a Share.

“Participant” shall mean any Director, Employee or Consultant granted an Award
under the Plan.

“Performance Award” shall mean any right granted under Section 6(c) of the Plan.

“Performance Objectives” means the objectives, if any, established annually by
the Committee that are to be achieved with respect to an Award granted under
this Plan, which may be described (i) in terms of Company-wide objectives,
(ii) in terms of objectives that are related to performance of a region,
division, district, subsidiary, department or function within the Company or a
subsidiary in which the Participant receiving the Award is employed or (iii) in
individual or other terms, and which will relate to the period of time
determined by the Committee. The Performance Objectives intended to qualify
under Section 162(m) of the Code shall be with respect to one or more of the
following: (i) net earnings; (ii) operating income; (iii) earnings before
interest and taxes (“EBIT”); (iv) earnings before interest, taxes, depreciation,
and amortization expenses (“EBITDA”); (v) earnings before taxes and unusual or
nonrecurring items; (vi) net income before interest, income and franchise taxes,
depreciation and amortization expenses, and any unusual or non-recurring
non-cash expenses or income (“Company EBITDA”); (vii) revenue; (viii) return on
investment; (ix) return on equity; (x) return on total capital; (xi) return on
assets; (xii) total stockholder return; (xiii) return on capital employed in the
business; (xiv) stock price performance; (xv) earnings per share growth;
(xvi) cash flows; (xvii) proved oil and gas reserves; (xviii) oil and gas
production; and (xix) expenses. Which objectives to use with respect to an
Award, the weighting of the objectives if more than one is used, and whether the
objective is to be measured against a Company-established budget or target, an
index or a peer group of companies, shall be determined by the Committee in its
discretion at the time of grant of the Award. A Performance Objective need not
be based on an increase or a positive result under a particular business
criterion and may include, for example, maintaining the status quo or limiting
economic losses.

 

-3-



--------------------------------------------------------------------------------

“Person” shall mean individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Phantom Shares” shall mean an Award of the right to receive Shares issued at
the end of a Restricted Period which is granted pursuant to Section 6(e) of the
Plan.

“Plan” shall mean the plan described in Section 1 of the Plan and set forth in
this document, as amended from time to time.

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Sections 6(b) of the Plan.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.

“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 8 of the Plan.

“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement dated
as of April 12, 2010, by and among the Company, CCMP, Fischer Investments,
L.L.C., an Oklahoma limited liability company, Altoma Energy, an Oklahoma
general partnership, and CHK Holdings, L.L.C., an Oklahoma limited liability
company.

SECTION 3. Administration.

Subject to Section 11 of the Plan:

(a) General. The Plan shall be administered by the Committee. A majority of the
members of the Committee shall constitute a quorum, and the acts of a majority
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or the acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan.

 

-4-



--------------------------------------------------------------------------------

(b) Committee Authority. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any Award
(such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may vest or be exercised (which may be based on
Performance Objectives), the duration of any Restricted Period, any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Common Stock relating thereto, based in
each case on such factors as the Committee, in its sole discretion, shall
determine); (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) interpret and administer the Plan or any Award Agreement;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (viii) determine the Fair Market Value; (ix) prescribe the form of each
Award Agreement, which need not be identical for each Participant; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. No member of the
Committee shall vote or act upon any matter relating solely to himself and
grants of Awards to members of the Committee must be ratified by the Board.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, any stockholder and any Employee.

(c) Delegation. The Committee may delegate to the Chief Executive Officer and to
other senior officers of the Company its duties under the Plan pursuant to such
conditions or limitations as the Committee may establish, except the Committee
may not delegate to any person the authority to grant Awards to, or take other
action with respect to, Participants who are subject to Section 16 of the
Exchange Act.

(d) Indemnification. No member of the Board or Committee or officer of the
Company to whom the Committee has delegated authority shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted hereunder and the members of the Board and Committee and its designees
shall be entitled to indemnification and reimbursement by the Company and its
Affiliates in respect of any claim, loss, damage or expense (including legal
fees) arising therefrom to the full extent permitted by law.

SECTION 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 8, the
aggregate number of Shares with respect to which Awards may be granted under the
Plan shall be up to 86,301 Shares. If any Award is exercised, paid, forfeited,
terminated or canceled without the delivery of Shares to the Participant, then
the Shares covered by such Award, to the extent of such payment, exercise,
forfeiture, termination or cancellation, shall again be Shares with respect to
which Awards may be granted. Shares which are delivered by the Participant or
withheld by the Company upon the exercise of an Award under the Plan, in payment
of the exercise price thereof or tax withholding thereon, may again be optioned,
granted or awarded hereunder, subject to the limitations of this Section 4.
Shares of Restricted Stock which are repurchased by the Company at their
original purchase price shall become available for future grant under the Plan.
Notwithstanding the provisions of this Section 4, no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code. Awards will not reduce the number of Shares that may be issued pursuant to
the Plan if the settlement of the Award will not require the issuance of Shares,
as, for example, an Other Stock-Based Award that can be satisfied only by the
payment of cash.

 

-5-



--------------------------------------------------------------------------------

(b) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares and shall be fully paid and nonassessable.

SECTION 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant and receive an Award under the Plan.

SECTION 6. Awards.

(a) Options. Subject to the provisions of the Plan, the Committee shall have the
authority to determine the Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the exercise price therefor and
the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan, which shall be set forth in an applicable Award
Agreement.

(i) Exercise Price & Grant Date. Except as provided in Section 8, the exercise
price per Share for the Shares to be issued upon exercise of an Option shall be
no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant. Notwithstanding the foregoing, an Option may be granted with
a per Share exercise price other than as described in the preceding sentence if
such Option is granted as an assumption of or in substitution for another option
in connection with a merger or other corporate transaction. The grant date shall
not be earlier than the date on which the Committee approves such grant.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part (which may include
the achievement of one or more Performance Objectives), and the method or
methods by which, and the form or forms, in which payment of the exercise price
with respect thereto may be made or deemed to have been made (which may include,
without limitation, (A) cash, (B) check acceptable to the Company, (C) with the
consent of the Committee, surrendered Shares then issuable upon exercise of the
Option having a Fair Market Value on the date of exercise equal to the aggregate
exercise price of the Option or exercised portion thereof which are held for the
period required to avoid a charge to the Company’s reported financial earnings
and owned free and clear of any liens, claims, encumbrances or security
interests, outstanding Awards, a “cashless” or “cashless-broker” exercise
(through procedures approved by the Committee and the Company), (D) with the
consent of the Committee, other securities or other property, notes approved by
the Committee, or (E) with the consent of the Committee, any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price); provided, however, in order to exercise an Option, the Person
or Persons entitled to exercise the Option shall deliver to the Company payment
in full for the Shares being purchased and, unless other arrangements have been
made with, or procedures have been established and approved by, the Committee
for a cashless or cashless-broker exercise less any required withholding taxes.

 

-6-



--------------------------------------------------------------------------------

(iii) Incentive Stock Options. The aggregate number of Shares with respect to
incentive stock options that may be granted under the Plan shall be up to 86,301
Shares. The terms of any Option granted under the Plan intended to be an
incentive stock option shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. Incentive stock options may be granted only to employees
of the Company and its “parent corporation” or “subsidiary corporation”, within
the meaning of Section 424(e) or 424(f) of the Code, respectively. To the extent
the aggregate Fair Market Value of the Shares (determined as of the date of
grant) exercisable for the first time during any calendar year (under all plans
of the Company and its parent and subsidiary corporations) exceeds $100,000,
such Shares in excess of $100,000 shall be classified as nonqualified stock
options. No Option that is an incentive stock option shall be exercisable after
the expiration of 10 years from its date of grant. Notwithstanding anything
herein to the contrary, in no event shall any person owning stock possessing
more than 10% of the total combined voting power of the Company and its
Affiliates be granted an incentive stock option hereunder unless (1) the Option
exercise price shall be at least 110% of the Fair Market Value of the Shares
subject to such Option at the time the Option is granted and (2) the term during
which such Option is exercisable does not exceed five years from its date of
grant.

(b) Restricted Stock. Subject to the provisions of the Plan, the Committee shall
have the authority to determine the Participants to whom Restricted Stock shall
be granted, the number of Shares of Restricted Stock to be granted to each
Participant, the duration of the Restricted Period during which, and the
conditions, including Performance Objectives, if any, under which if not
achieved, the Restricted Stock may be forfeited to the Company, and the other
terms and conditions of such Awards, which shall be set forth in an applicable
Award Agreement.

(i) Dividends. Dividends paid on Restricted Stock may be paid directly to the
Participant, may be subject to risk of forfeiture and/or transfer restrictions
during any period established by the Committee or sequestered and held in a
bookkeeping cash account (with or without interest) or reinvested in additional
shares of Common Stock, which account or shares may be subject to the same
restrictions as the underlying Award or such other restrictions, all as
determined by the Committee in its discretion.

(ii) Registration. Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.

 

-7-



--------------------------------------------------------------------------------

(iii) Forfeiture and Restrictions Lapse. Except as otherwise determined by the
Committee or the terms of the Award Agreement, upon termination of a
Participant’s employment (as determined under criteria established by the
Committee) for any reason during the applicable Restricted Period, all
Restricted Stock shall be forfeited by the Participant and reacquired by the
Company. Unrestricted Shares, evidenced in such manner as the Committee shall
deem appropriate, shall be issued to the holder of Restricted Stock promptly
after the applicable restrictions have lapsed or otherwise been satisfied,
subject to the terms of the Award Agreement.

(iv) Transfer Restrictions. During the Restricted Period, Restricted Stock will
be subject to the limitations on transfer as provided in Section 6(h)(i).

(v) Repurchase Right. Unless the Committee determines otherwise, the Award
Agreement shall grant the Company the right to repurchase Shares acquired upon
the lapse of the restrictions applicable to the Restricted Stock upon the
Participant’s termination of service as an Employee, Director or Consultant for
any reason. Subject to Section 9(m), the purchase price for Shares repurchased
by the Company pursuant to such repurchase right and the rate at which such
repurchase right shall lapse shall be determined by the Committee in its sole
discretion, and shall be set forth in the Award Agreement.

(c) Performance Awards. The Committee shall have the authority to determine the
Participants who shall receive a Performance Award, which shall be denominated
as a cash amount (e.g., $100 per award unit) at the time of grant and confer on
the Participant the right to receive payment of such Award, in whole or in part,
upon the achievement of such Performance Objectives during such performance
periods as the Committee shall establish with respect to the Award.

(i) Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Objectives to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount of any payment or transfer to
be made pursuant to any Performance Award. In the case of any Performance Award
granted to a Covered Person in any calendar year, Performance Objectives shall
be designed to be objective and shall otherwise meet the requirements of
Section 162(m) of the Code and regulations issued thereunder (including Treasury
Regulation Section 1.162-27 and any successor regulation thereto), including the
requirement that the level or levels of performance targeted by the Committee
are such that the achievement of Performance Objectives is “substantially
uncertain” at the time of grant. In addition, achievement of Performance
Objectives in respect of Performance Awards shall be measured over a performance
period of not less than six (6) months and not more than one year, as specified
by the Committee. Performance Objectives in the case of any Performance Award
granted to a Covered Person shall be established not later than ninety (90) days
after the beginning of any performance period applicable to such Performance
Award, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code. Subject to
Section 8, the Committee shall not exercise discretion to increase any amount
payable in respect of a Performance Award which is intended to comply with
Section 162(m) of the Code.

 

-8-



--------------------------------------------------------------------------------

(ii) Payment of Performance Awards. Performance Awards, to the extent earned,
shall be paid (in cash and/or in Shares, in the sole discretion of the
Committee) in a lump sum following the close of the performance period. Except
as may otherwise be required under Section 409A of the Code, payment described
in the immediately preceding sentence shall be made no later than the date that
is 2 1/2 months after the end of the year in which the Performance Award is
earned and vested under the Plan, and such payment shall not be subject to any
election by the Participant to defer the payment to a later period. To the
extent that settlement is to be made in Shares, the amount payable under a
Performance Award shall be divided by the Fair Market Value per Share of Common
Stock on the determination date and a stock certificate evidencing the resulting
shares of Common Stock (to the nearest full share) shall be delivered to the
Participant, or his personal representative, and the value of any fractional
shares will be paid in cash.

(d) Bonus Shares. The Committee shall have the authority, in its discretion, to
grant Bonus Shares to Participants upon such terms and conditions as set forth
in an applicable Award Agreement. Each Bonus Share shall constitute a transfer
of an unrestricted Share to the Participant, without other payment therefor, as
additional compensation for the Participant’s services to the Company.

(e) Phantom Shares. The Committee shall have the authority to grant Awards of
Phantom Shares to Participants upon such terms and conditions as the Committee
may determine as set forth in an applicable Award Agreement.

(i) Terms and Conditions. Each Phantom Share Award shall constitute an agreement
by the Company to issue or transfer a specified number of Shares or pay an
amount of cash equal to a specified number of Shares, or a combination thereof
to the Participant in the future, subject to the fulfillment during the
Restricted Period of such conditions, including Performance Objectives, if any,
as the Committee may specify at the date of grant. During the Restricted Period,
the Participant shall not have any right to transfer any rights under the
subject Award, shall not have any rights of ownership in the Phantom Shares and
shall not have any right to vote such shares.

(f) Cash Awards. The Committee shall have the authority to determine the
Participants to whom Cash Awards shall be granted, the amount, and the terms or
conditions, if any, as additional compensation for the Participant’s services to
the Company or its Affiliates. If granted, a Cash Award shall be granted
(simultaneously or subsequently) in tandem with another Award and shall entitle
a Participant to receive a specified amount of cash from the Company upon such
other Award becoming taxable to the Participant, which cash amount may be based
on a formula relating to the anticipated taxable income associated with such
other Award and the payment of the Cash Award.

 

-9-



--------------------------------------------------------------------------------

(g) Other Stock-Based Awards. The Committee may also grant to Participants an
Other Stock-Based Award, which shall consist of a right which is an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares as is deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan,
including the Performance Objectives, if any, applicable to such Award, the
Committee shall determine the terms and conditions of any such Other Stock-Based
Award as set forth in an applicable Award Agreement.

(h) General.

(i) Limits on Transfer of Awards.

(A) Except as provided in (C) below, each Award, and each right under any Award,
shall be exercisable as specified in the terms of the Award Agreement only by
the Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.

(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution (or, in the case of Restricted Stock, to the Company, except as
otherwise determined by the Committee as set forth in an applicable Award
Agreement). Any such attempted or purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void, ineffective and
unenforceable against the Company or any Affiliate, and shall give no right to
the purported transferee, and shall at the sole discretion of the Committee
result in the forfeiture of the Award with respect to the Award involved in such
attempted or perpetual transfer or encumbrance.

(C) Notwithstanding anything in the Plan to the contrary, to the extent
specifically provided by the Committee with respect to a grant, (1) a
nonqualified stock option may be transferred to immediate family members or
related family trusts, or similar entities on such terms and conditions as the
Committee may establish, and (2) an Award other than an Incentive Stock Option
may be transferred pursuant to a qualified domestic relations order described in
Section 414(p) of the Code.

(D) Awards may be subject to such other limits on transfer as set forth in the
Stockholders’ Agreement.

(ii) Term of Awards. Subject to the terms of the Plan, the term of each Award
shall be for such period as may be determined by the Committee; provided, that
in no event shall the term of any Award exceed a period of 10 years from the
date of its grant.

(iii) Share Certificates. All certificates for Shares or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

-10-



--------------------------------------------------------------------------------

(iv) Consideration for Grants. Awards may be granted for no cash consideration
or for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.

(v) Delivery of Shares or other Securities upon Payment by Participant of
Consideration. No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement is received by the Company.

(vi) Section 409A Considerations. To the extent that the Committee determines
that any Award granted under the Plan is subject to Section 409A of the Code,
the Award Agreement shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan and the Award
Agreement evidencing such Award shall be interpreted in accordance with
Section 409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of the
Plan to the contrary, in the event that the Committee determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
regulations and other interpretive guidance issued thereunder, the Committee may
adopt such amendments to the Plan and the Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (a) exempt the Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (b) comply with the requirements of Section 409A of the
Code and related Department of Treasury regulations and other interpretive
guidance thereunder and thereby avoid the application of any penalty taxes under
such Section.

SECTION 7. Amendment and Termination.

Subject to Section 11, except to the extent prohibited by applicable law and
unless otherwise expressly provided in an Award Agreement or in the Plan:

(a) Amendments to the Plan. Except as required by applicable law or the rules of
the principal securities exchange or market on which the shares are traded and
subject to Section 7(b) below, the Board may amend, alter, suspend, discontinue,
or terminate the Plan without the consent of any stockholder, Participant, other
holder or beneficiary of an Award, or other Person. Provided, however, no
amendment to the Plan shall be made without the approval of the shareholders
given within twelve months before or after action by the Board, that would
increase the total number of shares available for award under the Plan or extend
the term of the Plan (except by operation of Section 8 of the Plan). Termination
of the Plan shall not affect the Committee’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.

 

-11-



--------------------------------------------------------------------------------

(b) Amendments to Awards. Subject to Section 7(c) below, the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 8, in
any Award shall reduce the benefit to Participant without the consent of such
Participant. In no event shall the Committee, if not the Board, take action
without the approval of the Board that constitutes a “repricing” of an Option
for financial accounting purposes, and any Board-approved repricing shall be
inoperative and ineffective unless and until approved by the stockholders.

(c) Unilateral Amendments. The Committee, in its sole discretion and without the
consent of the Participant, may amend (i) any stock-based Award to reflect (1) a
change in corporate capitalization, such as a stock split or dividend, (2) a
corporate transaction, such as a corporate merger, a corporate consolidation,
any corporate separation (including a spinoff or other distribution of stock or
property by a corporation), any corporate reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), (3) any partial or complete corporate liquidation, or (4) a change in
accounting rules required by the Financial Accounting Standards Board and
(ii) any Award that is not intended to meet the requirements of the performance
based compensation exception to Section 162(m) of the Code, to reflect a
significant event that the Committee, in its sole discretion, believes to be
appropriate to reflect the original intent in the grant of the Award.

(d) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with applicable
laws.

SECTION 8. Adjustments upon Changes in Capitalization, Merger or Asset Sale.

In all cases, subject to Section 11:

(a) In the event that the Committee determines that other than an Equity
Restructuring any dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property), reorganization, merger,
consolidation, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Committee’s sole discretion, affects the Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended by the
Company to be made available under the Plan or with respect to any Award, then
the Committee shall, in such manner as it may deem equitable, adjust any or all
of:

(i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 4 hereof on the
maximum number and kind of shares which may be issued);

(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and

(iii) the grant or exercise price with respect to any Award.

 

-12-



--------------------------------------------------------------------------------

(b) In the event of any transaction or event described in Section 8(a) hereof,
the Committee, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Committee determines that such action is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan or to facilitate
such transaction or event:

(i) To provide for either the purchase of any such Award for an amount of cash
equal to the amount that could have been obtained upon the exercise of such
Award or realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Committee in its sole discretion;

(ii) To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in the Plan or the provisions
of such Award;

(iii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iv) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards or Awards which may be granted in the future;
and/or

(v) To provide that immediately upon the consummation of such event, such Award
shall not be exercisable and shall terminate; provided, that for a specified
period of time prior to such event, such Award shall be exercisable as to all
Shares covered thereby, and the restrictions imposed under an Award Agreement
upon some or all Shares may be terminated and, in the case of Restricted Stock,
some or all shares of such Restricted Stock may cease to be subject to
repurchase, notwithstanding anything to the contrary in the Plan or the
provisions of such Award Agreement.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 8(a) and 8(b) hereof:

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be proportionately
adjusted. The adjustments provided under this Section 8(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii) The Committee shall make such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 4 hereof).

 

-13-



--------------------------------------------------------------------------------

(d) Subject to Section 4 hereof, the Committee may, in its sole discretion,
include such further provisions and limitations in any Award Agreement or
certificate, as it may deem equitable and in the best interests of the Company.

(e) The existence of the Plan, any Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

SECTION 9. General Provisions.

(a) No Rights to Awards. No director, Employee, Consultant or other Person shall
have any claim to be granted any Award. There is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of Awards, and the terms
and conditions of Awards need not be the same with respect to each recipient.

(b) Withholding. The Company or any Affiliate is authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, Shares that would otherwise be issued pursuant
to such Award, other Awards or other property) of any applicable taxes payable
in respect of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. In addition, the Committee may
provide, in an Award Agreement, that the Participant shall have the right to
direct the Company to satisfy the Company’s tax withholding obligation through
the “constructive” tender of already-owned Shares or the withholding of Shares
otherwise to be acquired upon the exercise or payment of such Award.

(c) No Right to Employment or other Service Relationship. The grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ or service of the Company or any Affiliate. Further, the Company or an
Affiliate may at any time dismiss a Participant from employment or other service
relationship at any time, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or in any Award Agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be governed by and construed in
accordance with the laws of the State of Delaware and applicable federal law.

 

-14-



--------------------------------------------------------------------------------

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g) Unfunded Plan. Neither the Plan nor the Award shall create or be construed
to create a trust or separate fund or funds. Neither the Plan nor any Award
shall establish any kind of a fiduciary relationship between the Company or any
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate.

(h) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(i) Shareholder Agreements. The Committee may condition the grant, exercise or
payment of any Award upon such person entering into a stockholders’ agreement or
repurchase agreement in such form as approved from time to time by the Board.

(j) Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter and words
used in the singular shall include the plural. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

(k) No Guarantee of Tax Consequences. None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will apply or be available to any person participating or eligible to
participate hereunder.

(l) Section 162(m) Special Transition Rule. Should any class of Common Stock be
registered under Section 12(g) of the Exchange Act, the Plan is intended to
qualify for the transition relief provided under Treasury Regulation
§1.162-27(f). Accordingly, all compensation realized by Participants in
connection with Awards granted under the Plan within the reliance period
described therein is intended to be exempt from the limitation on tax
deductibility under Section 162(m) of the Code. For purposes of the Plan, the
reliance period will expire on the earlier of (i) the expiration of the Plan,
(ii) a “material modification” of the Plan (within the meaning of Treasury
Regulation §1.162-27(h)(1)(iii)), (iii) the issuance of all Common Stock that
has been allocated under the Plan, or (iv) the first meeting of stockholders of
the Company at which non-employee Directors are to be elected that occurs after
the close of the third calendar year following the calendar year in which the
Common Stock is first registered under Section 12(g) of the Exchange Act.

 

-15-



--------------------------------------------------------------------------------

(m) Repurchase Provisions. The Committee in its sole discretion may provide that
the Company may repurchase Shares acquired upon exercise of an Award upon the
occurrence of certain specified events, including, without limitation, a
Participant’s termination of service as an Employee, Director or Consultant,
divorce, bankruptcy or insolvency; provided, however, that any such repurchase
right shall be set forth in the applicable Award Agreement or in another
agreement referred to in such agreement.

(n) Reservation of Shares. The Company, during the term of the Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

(o) Investment Intent. The Company may require a Participant, as a condition of
exercising or acquiring Shares under any Award, (i) to give written assurances
satisfactory to the Company as to the Participant’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Award; and (ii) to give written assurances satisfactory to the
Company stating that the Participant is acquiring the Shares subject to the
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Shares. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if
(A) the issuance of the Shares upon the exercise or acquisition of stock under
the applicable Award has been registered under a then currently effective
registration statement under the Securities Act or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

SECTION 10. Effective Date of the Plan.

The Plan shall become effective upon its initial adoption by the Board and shall
continue in effect until it is terminated under Section 11. The Plan will be
submitted for the approval of the Company’s stockholders within twelve months
after the date of the Board’s initial adoption of the Plan. Awards may be
granted prior to such stockholder approval, provided that such Awards shall not
be exercisable, shall not vest and the restrictions thereon shall not lapse
prior to the time when the Plan is approved by the stockholders, and provided
further that if such approval has not been obtained at the end of said
twelve-month period, all Awards previously granted under the Plan shall
thereupon be canceled and become null and void.

 

-16-



--------------------------------------------------------------------------------

SECTION 11. CCMP Consent.

Notwithstanding any provision herein to the contrary:

(a) The Plan may not be materially amended, materially altered, suspended or
terminated without the prior written consent of CCMP;

(b) No Award granted under the Plan may be materially amended, materially
altered or terminated without the prior written consent of CCMP;

(c) Neither the Board nor the Committee may take any action under Section 7 or
Section 8 hereof, or make any other determination or designation under the Plan
or any Award granted thereunder without the prior written consent of CCMP;

(d) Neither the Board nor the Committee may take any action under Section 3 with
respect to senior executive officers without the prior written consent of CCMP;
and

(e) CCMP shall be an intended third party beneficiary of, and shall have
standing to enforce the terms of, this Section 11 as if it were a party hereto.

SECTION 12. Term of the Plan.

No Award shall be granted under the Plan after the 10th anniversary of the
earlier of the date this Plan is adopted by the Board or the date the Plan is
approved by the stockholders of the Company. However, unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
prior to such termination, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.

 

-17-